 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, 20th Floor
 3   San Francisco, California 94104
     Tel. (415) 421-2624
 4   Fax (415) 398-2820
     sfinestone@fhlawllp.com
 5
     Attorneys for Debtor
 6   Evander F. Kane
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN JOSE DIVISION
10
      In re                                                  Case No. 21-50028
11

12    EVANDER FRANK KANE                                     Chapter 7

13             Debtor.                                       DECLARATION REGARDING
                                                             AMENDED SCHEDULES
14

15

16            I, Evander F. Kane, declare as follows:

17            I am the debtor in this bankruptcy proceeding. Attached hereto are amended Schedules

18   D, E and F. I believe these amended schedules are true and correct. Also attached is a list of

19   creditors that have been added to the creditor list or whose address has been corrected.

20            I declare under penalty of perjury under the laws of the United States that the foregoing

21   is true and correct. Executed on January 28, 2021 in Denver, Colorado

22

23                                                         /s/ Evander F. Kane
                                                           Evander F. Kane
24

25

26

27

28

      Case:
     DEC    21-50028 D-F
         RE SCHEDULES Doc# 18           Filed: 01/31/21     Entered: 01/31/21 17:04:36       Page 1 of
                                                     19
 Fill in this information to identify your case:

 Debtor 1                   Evander Frank Kane
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-50028
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     1000568 B.C. Ltd.                         Describe the property that secures the claim:              $600,000.00            $2,860,000.00            $70,000.00
         Creditor's Name
                                                   3457 W. 35th Ave. Vancouver, BC
                                                   2,078 square foot single family
                                                   residence
         5900 NO. 3 Road, Suite                    Debt is cross-collateralized on 8447
         300                                       Isabel Pl, Vancouver, BC V6N2N3
                                                   As of the date you file, the claim is: Check all that
         Richmond, BC V6X3P7                       apply.
         CANADA                                     Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Second Mortgage
       community debt

                                 August
 Date debt was incurred          2020                       Last 4 digits of account number        1368




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                Case: 21-50028                    Doc# 18            Filed: 01/31/21               Entered: 01/31/21 17:04:36                     Page 2 of
                                                                                  19
 Debtor 1 Evander Frank Kane                                                                               Case number (if known)   21-50028
              First Name                  Middle Name                     Last Name


 2.2    1000568 B.C. Ltd.                          Describe the property that secures the claim:                 $600,000.00        $2,400,000.00    $100,000.00
        Creditor's Name
                                                   8447 Isabel Place Vancouver, BC
                                                   Canada
                                                   2,800 square foot home. Debt is
                                                   cross-collateralized on 3457 West
                                                   35th Ave., Vancouver, BC
                                                   5 bedroom, 3.5 bath
        5900 NO. 3 Road, Suite                     Value is in USD based upon
        300                                        exchange of .77 to 1 USD
                                                   As of the date you file, the claim is: Check all that
        Richmond, BC V6X3P7                        apply.
        CANADA                                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Second Mortgage
       community debt

                                August
 Date debt was incurred         2020                        Last 4 digits of account number        1368


 2.3    Centennial Bank                            Describe the property that secures the claim:               $8,360,000.00           Unknown          Unknown
        Creditor's Name                            Various collateral, including an
                                                   alleged interest in future wages
                                                   As of the date you file, the claim is: Check all that
        P.O. Box 966                               apply.
        Conway, AR 72033                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    UCC-1
       community debt

 Date debt was incurred         2018-2019                   Last 4 digits of account number




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 21-50028                     Doc# 18             Filed: 01/31/21               Entered: 01/31/21 17:04:36                  Page 3 of
                                                                                  19
 Debtor 1 Evander Frank Kane                                                                               Case number (if known)   21-50028
              First Name                  Middle Name                     Last Name


        Lone Shark Holdings,
 2.4                                                                                                             $750,000.00           Unknown          Unknown
        LLC                                        Describe the property that secures the claim:
        Creditor's Name                            Loan Agreement asserts security
        Attn: Andrew B. Adams                      interest in tax refunds
        128-A Courthouse
                                                   As of the date you file, the claim is: Check all that
        Square                                     apply.
        Oxford, MS 38655                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         Dec 2020                    Last 4 digits of account number


        Lone Shark Holdings,
 2.5                                                                                                                     $0.00      $1,800,000.00             $0.00
        LLC                                        Describe the property that secures the claim:
        Creditor's Name
                                                   Federal: Estimated return from
                                                   purchase of tax conservation
                                                   easement if allowed by IRS
        Attn: Andrew B. Adams                      Debtor does not know if potential
        128-A Courthouse                           creditor lien is perfected
                                                   As of the date you file, the claim is: Check all that
        Square                                     apply.
        Oxford, MS 38655                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.6    Pacific Private Money                      Describe the property that secures the claim:               $2,320,000.00        $3,000,000.00             $0.00
        Creditor's Name                            2301 Richland Ave. San Jose, CA
                                                   95125 Santa Clara County
                                                   As of the date you file, the claim is: Check all that
        1555 Grant Ave                             apply.
        Novato, CA 94945                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    First Mortgage
       community debt

 Date debt was incurred         08/12/2020                  Last 4 digits of account number



Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 21-50028                     Doc# 18             Filed: 01/31/21               Entered: 01/31/21 17:04:36                  Page 4 of
                                                                                  19
 Debtor 1 Evander Frank Kane                                                                               Case number (if known)   21-50028
              First Name                  Middle Name                     Last Name


 2.7    Professional Bank                          Describe the property that secures the claim:               $1,354,000.00           Unknown          Unknown
        Creditor's Name
                                                   Various collateral including an
        c/o Stephen Opperwall                      alleged security interest in future
        4900 Hopyard Rd., Ste.                     wages
                                                   As of the date you file, the claim is: Check all that
        100                                        apply.
        Pleasanton, CA 94588                        Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    UCC-1
       community debt

 Date debt was incurred         March 2019                  Last 4 digits of account number


 2.8    Scotia Bank                                Describe the property that secures the claim:               $2,330,000.00        $2,860,000.00             $0.00
        Creditor's Name                            3457 W. 35th Ave. Vancouver, BC
                                                   Canada County
                                                   2,078 square foot single family
                                                   residence
                                                   5 bedroom, 1.5 bath
                                                   Value shown and debt is 100% even
        8377 Granville St.                         though debtor holds 50%
                                                   As of the date you file, the claim is: Check all that
        Vancouver, BC V6P4Z8                       apply.
        CANADA                                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    First Mortgage
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 21-50028                     Doc# 18             Filed: 01/31/21               Entered: 01/31/21 17:04:36                  Page 5 of
                                                                                  19
 Debtor 1 Evander Frank Kane                                                                               Case number (if known)   21-50028
              First Name                  Middle Name                     Last Name


 2.9    Scotia Bank                                Describe the property that secures the claim:               $1,900,000.00        $2,400,000.00             $0.00
        Creditor's Name
                                                   8447 Isabel Place Vancouver, BC
                                                   Canada County
                                                   2,800 square foot home
                                                   5 bedroom, 3.5 bath
                                                   Value is in USD based upon
        8377 Granville St.                         exchange of .77 to 1 USD
                                                   As of the date you file, the claim is: Check all that
        Vancouver, BC V6P4Z8                       apply.
        CANADA                                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.1
 0      South River Capital LLC                    Describe the property that secures the claim:               $1,074,494.87           Unknown          Unknown
        Creditor's Name
                                                   Loan

        1 Park Place
                                                   As of the date you file, the claim is: Check all that
        Suite 540                                  apply.
        Annapolis, MD 21401                         Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    security interest in collateral as defined in loan agreement
       community debt

 Date debt was incurred         May 2019                    Last 4 digits of account number        Business Loan




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 21-50028                     Doc# 18             Filed: 01/31/21               Entered: 01/31/21 17:04:36                  Page 6 of
                                                                                  19
 Debtor 1 Evander Frank Kane                                                                               Case number (if known)         21-50028
              First Name                  Middle Name                     Last Name


 2.1
 1      Zions Bancorporation                       Describe the property that secures the claim:               $4,250,000.00                    Unknown              Unknown
        Creditor's Name                            Business loan - a security interest
                                                   to Lender in any and all deposit
                                                   accounts (checking, savings,
                                                   money market or time) of Borrower
        1900 Avenue of the Stars                   at Lender
                                                   As of the date you file, the claim is: Check all that
        Suite 2350                                 apply.
        Los Angeles, CA 90067                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    amount shown is principal amount. Debtor is uncertain of
       community debt                                                                       current amount owing

                                August
 Date debt was incurred         2018                        Last 4 digits of account number        2799



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $23,538,494.87
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $23,538,494.87

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.3
           Barry Smith
           Buchalter                                                                                Last 4 digits of account number
           1000 Wilshire Blvd., Ste. 1500
           Los Angeles, CA 90017

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.4
           Brandon Dixon
           Dixon Law Firm                                                                           Last 4 digits of account number
           304 Enterprise Dr.
           Oxford, MS 38655

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.11
           Bruce Poltrock
           Frandzel Robins et al.                                                                   Last 4 digits of account number
           1000 Wilshire Blvd, Suite 1900
           Los Angeles, CA 90017

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.3
           John A. Anthony
           Anthony & Partners, LLC                                                                  Last 4 digits of account number
           100 South Ashley Dr., Ste. 1600
           Tampa, FL 33602




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 6 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
              Case: 21-50028                     Doc# 18             Filed: 01/31/21               Entered: 01/31/21 17:04:36                             Page 7 of
                                                                                  19
 Debtor 1 Evander Frank Kane                                                                 Case number (if known)          21-50028
              First Name                Middle Name                     Last Name


 [ ]
          Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.11
          Professional Bank
          396 Alhambra Circle, Ste. 255                                                Last 4 digits of account number
          Miami, FL 33134

 [ ]
          Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.10
          Rosenberg Pelino LLC
          Attn: Brian C. Rosenberg                                                     Last 4 digits of account number
          6031 University Blvd., Suite 300
          Ellicott City, MD 21043

 [ ]
          Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.10
          South River Capital LLC
          2661 Riva Road, Bldg 1000                                                    Last 4 digits of account number
          Suite 1020
          Annapolis, MD 21403




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 7 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 21-50028                    Doc# 18              Filed: 01/31/21   Entered: 01/31/21 17:04:36                            Page 8 of
                                                                                  19
 Fill in this information to identify your case:

 Debtor 1                   Evander Frank Kane
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-50028
 (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Franchise Tax Board                                    Last 4 digits of account number                          Unknown           Unknown               Unknown
              Priority Creditor's Name
              State of California                                    When was the debt incurred?
              P.O. Box 2952
              Sacramento, CA 95812-5000
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              52896                                           Best Case Bankruptcy
                Case: 21-50028                  Doc# 18               Filed: 01/31/21               Entered: 01/31/21 17:04:36                        Page 9 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                                Case number (if known)           21-50028

                                                                                                                            $242,000.0
 2.2        Internal Revenue Service                                 Last 4 digits of account number                                 0           $242,000.00                     $0.00
            Priority Creditor's Name
            P.O. Box 7346                                            When was the debt incurred?
            Philadelphia, PA 19101-7316
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            estimate of claim

 2.3        Michigan Department of Treasury                          Last 4 digits of account number                        $14,320.13             $14,320.13                    $0.00
            Priority Creditor's Name
            PO Box 30199                                             When was the debt incurred?
            Lansing, MI 48909
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case: 21-50028                   Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                          Page 10 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.1      American Arbitration Association                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Attn: Rebecca Storrow                                       When was the debt incurred?
          100 SE 2nd St, Suite 2300
          Miami, FL 33131
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify

 4.2      American Express                                            Last 4 digits of account number       4004                                            $79,393.00
          Nonpriority Creditor's Name
          P.O. Box 650448                                             When was the debt incurred?
          Dallas, TX 75261
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Credit card charges


 4.3      American Express - Wells Fargo                              Last 4 digits of account number       2528                                              $9,200.00
          Nonpriority Creditor's Name
          Card Services                                               When was the debt incurred?
          P.O. Box 51193
          Los Angeles, CA 90051
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Credit card charges




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 11 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.4      Corporation Service Company                                 Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          801 Adlai Stevenson Dr.                                     When was the debt incurred?
          Springfield, IL 62703
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only


 4.5      Davis Sanchez                                               Last 4 digits of account number                                                      $150,000.00
          Nonpriority Creditor's Name
          138 Woodbine Ave.                                           When was the debt incurred?
          Toronto, Ontario M412A2
          CANADA
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Loan


 4.6      Erika L. Mansky                                             Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          11845 W. Olympic Blvd.                                      When was the debt incurred?
          Suite 1000
          Los Angeles, CA 90064
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 12 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.7      Hebron Shyng                                                Last 4 digits of account number                                                      $430,000.00
          Nonpriority Creditor's Name
          179 Davie St.                                               When was the debt incurred?
          Vancouver, BC V6Z241
          CANADA
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Loan


 4.8      Hope Parker                                                 Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          c/o Jonathan J. Lewis                                       When was the debt incurred?
          3985 University Ave. Fl. 2
          Riverside, CA 92501
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only


 4.9      James Scime                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          42 Delaware Ave.                                            When was the debt incurred?
          Suite 120
          Buffalo, NY 14202
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 13 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.1
 0        John Fiero                                                  Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          Pachulski Stang et al.                                      When was the debt incurred?
          150 California St., 15th Floor
          San Francisco, CA 94111
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Legal fees


 4.1
 1        Mark S. Hoffman                                             Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          11845 W. Olympic Blvd.                                      When was the debt incurred?
          Suite 1000
          Los Angeles, CA 90064
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only


 4.1
 2        Mike Lispti                                                 Last 4 digits of account number                                                      $750,000.00
          Nonpriority Creditor's Name
          2301 Richland Ave                                           When was the debt incurred?
          San Jose, CA 95125
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Loan
                                                                                           Debtor is uncertain of creditor's address
           Yes                                                        Other. Specify     and will amend when determined




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 14 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.1
 3        Newport Sports Management, Inc.                             Last 4 digits of account number                                                      $528,730.00
          Nonpriority Creditor's Name
          201 City Centre Dr., Suite 400                              When was the debt incurred?           2020
          Mississauga, Ontario L5B 2T4
          CANADA
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Agent Fee


 4.1
 4        Nina Greene                                                 Last 4 digits of account number                                                         $6,900.00
          Nonpriority Creditor's Name
          Genoves Joblove & Battista                                  When was the debt incurred?
          100 Southeast Second St., 44th
          Floor
          Miami, FL 33131
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Legal Fees


 4.1
 5        Paul Cambria                                                Last 4 digits of account number                                                       $70,000.00
          Nonpriority Creditor's Name
          42 Delaware Ave                                             When was the debt incurred?
          Buffalo, NY 14202
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Legal Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 15 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.1
 6        Pete Gianakas                                               Last 4 digits of account number                                                      $400,000.00
          Nonpriority Creditor's Name
          2301 Richland Ave                                           When was the debt incurred?
          San Jose, CA 95125
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Loan
                                                                                           Debtor is uncertain of creditor's address
           Yes                                                        Other. Specify     and will amend when determined

 4.1
 7        Rachel Kuechle                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o Samuel Capizzi                                          When was the debt incurred?
          267 North St.
          Buffalo, NY 14201
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Litigation claim


 4.1
 8        Raj Banghu                                                  Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          3082 13th Ave. West                                         When was the debt incurred?
          Vancouver, BC V6 2V2
          CANADA
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 16 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028

 4.1
 9         Sure Sports LLC                                            Last 4 digits of account number                                                    $1,282,302.00
           Nonpriority Creditor's Name
           Attention: Leon McKenzie                                   When was the debt incurred?
           2116 Hollywood Blvd., #116
           Hollywood, FL 33020
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                             Contingent
            Debtor 2 only                                             Unliquidated
            Debtor 1 and Debtor 2 only                                Disputed
            At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                    Student loans
           debt                                                        Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

            No                                                        Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                       Other. Specify     Claim for fees


 4.2
 0         Tony Chiricosta                                            Last 4 digits of account number                                                      $170,000.00
           Nonpriority Creditor's Name
           Pro Management Resources, Inc.                             When was the debt incurred?
           8012 Wiles Rd.
           Coral Springs, FL 33067
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                             Contingent
            Debtor 2 only                                             Unliquidated
            Debtor 1 and Debtor 2 only                                Disputed
            At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                    Student loans
           debt                                                        Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

            No                                                        Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                       Other. Specify     Accounting Fees


 4.2
 1         Tony Veltri                                                Last 4 digits of account number                                                      $320,000.00
           Nonpriority Creditor's Name
           16487 25th Ave.                                            When was the debt incurred?
           Surrey, British Columbia V3Z 0S2
           CANADA
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                             Contingent
            Debtor 2 only                                             Unliquidated
            Debtor 1 and Debtor 2 only                                Disputed
            At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

            Check if this claim is for a     community                Student loans
           debt                                                        Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

            No                                                        Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                       Other. Specify     Loan

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                     Page 17 of
                                                                                   19
 Debtor 1 Evander Frank Kane                                                                              Case number (if known)        21-50028
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arthur Yallen                                                 Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 84 Avenue Rd, 3rd Floor                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Toronto, Ontario M5R2H2
 CANADA
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Daniel A. Parino                                              Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Greenberg Glusker                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 2046 Century Park East, Ste. 2600
 Los Angeles, CA 90067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Darren Heitner                                                Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 215 Hendricks Isle                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33301
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                 256,320.13
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                       0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                       0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                 256,320.13

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $              4,396,525.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $              4,396,525.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case: 21-50028                     Doc# 18               Filed: 01/31/21 Entered: 01/31/21 17:04:36                                    Page 18 of
                                                                                   19
Additions or amendments to Creditors
List


Professional Bank
c/o Stephen Opperwall
4900 Hopyard Rd., Ste. 100
Pleasanton, CA 94588

Tony Veltri
16487 25th Ave.
Surrey, BC V3Z 0S2
Canada




Case: 21-50028     Doc# 18   Filed: 01/31/21 Entered: 01/31/21 17:04:36   Page 19 of
                                           19
